UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
VADIM BABYREV,
                                                                      No. 19 CV 11693-LTS
                                   Petitioner,

                 -against-

BRIAN BELFI et al.,

                                    Respondents.
-------------------------------------------------------x

                                                    ORDER

                 The Court has received and reviewed Petitioner’s letter requesting to proceed in

forma pauperis. (Docket Entry No. 15.)

                 The Court denied Petitioner’s previous request to proceed in forma pauperis

without prejudice. (Docket Entry No. 14.) Petitioner’s instant request does not materially differ

from his previous request. Petitioner has already paid the $5 filing fee and the Court has

effectuated service of the Petition upon Respondents. Accordingly, Petitioner’s request to proceed

in forma pauperis is denied.

                 Petitioner’s counsel is directed to provide a copy of this order to the Petitioner

promptly.

                 Docket Entry Number 15 is hereby resolved.

        SO ORDERED.

Dated: New York, New York
       March 31, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




IFP ORD.DOCX                                               VERSION MARCH 31, 2020                     1
